DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2008/0072664 to Hansen et al. (herein Hansen) as cited in the IDS 13 November 2018.
Hansen teaches a system and method for automatically preparing a sample having a selected concentration of particles suspended therein (see [0041] an [0070]; Figs. 1, 3, 6, and 8-9) comprising: computer program instructions which are loaded into a computer or other programmable apparatus, stored in a computer-readable memory, and executed to implement specific functions or steps (see [0082]) such as: measuring a concentration of particles suspended in the preliminary sample using a sensor device (see [0070]; Fig. 9); adding a diluent to the sample container and/or removing at least a portion of the preliminary sample and allowing preliminary sample to be diluted to a selected concentration of particles (see [0043]-[0045]; Fig. 4); dispensing an indicator substance in the testing 
However, Hansen fails to teach nor fairly suggest “wherein the processor is further configured to adjust the concentration of the measurement target particles in the sample by performing a centrifugal separation when it is determined that the value of the concentration information is less than the predetermined value” as recited in independent claims 1, 21, 22, and 23; “wherein adjusting the concentration of the measurement target particles includes adjusting the concentration of the measurement target particles in the sample by performing centrifugal separation when it is determined that the value of the concentration information is less than the predetermined value” as recited in independent claim 20; and “adjusting a concentration of the measurement target particles in the sample by performing a centrifugal separation when it is determined that a value of the concentration information of the measurement target particles is less than the predetermined value” as recited in independent claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797